Citation Nr: 0713297	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for back spasms.

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for dizziness.

7.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease.





REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1956.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In January 2005, the RO, in pertinent part, denied 
the veteran's claim for service connection for bilateral 
hearing loss, denied service connection for a nervous 
disorder, denied service connection for back spasms, and 
denied service connection for ear fungus.  In addition, the 
September 2005 RO decision granted service connection for 
dizziness with a 10 percent disability evaluation effective 
February 3, 2005, granted service connection for 
gastroesophageal reflux disease with a noncompensable 
disability evaluation effective February 3, 2005, and denied 
service connection for a neck condition.  Generally, a 
veteran will be presumed to be seeking the maximum benefit 
allowed by law and regulation, and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has characterized the veteran's claim for service 
connection for ear fungus to more accurately reflect the 
conditions for which he is seeking service connection.     


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not present 
during service or for years thereafter, and the preponderance 
of the evidence is against a causal link between his hearing 
loss and any remote incident of service, to include acoustic 
trauma.  

2.  The medical evidence does not indicate the presence of 
ear fungus; and the veteran's current ear disorder (otitis 
externa) was not present during service or for many years 
thereafter, and the preponderance of the evidence is against 
a causal link between his current ear disorder and any remote 
incident of service.  

3.  A chronic nervous disorder was not shown in service, nor 
is there medical evidence of a current psychiatric 
disability. 

4.  A chronic back disorder was not present during service, 
and the medical evidence is against a causal link between the 
veteran's current back disorder and any remote incident of 
service.

5.  A chronic neck disorder was not present during service, 
and the medical evidence is against a causal link between the 
veteran's purported neck disorder and any remote incident of 
service.

6.  There is no evidence of record indicating that the 
veteran experiences occasional staggering related to a 
service-connected disorder.    

7.  Since the effective date of service connection, the 
veteran's symptoms of gastroesophageal reflux disease have 
been manifested by pyrosis (heartburn) and chronic 
indigestion, which are mostly controlled with medication, but 
without considerable impairment of health.  




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 and 3.385 (2006).

2.  A chronic ear disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  A nervous disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

4.  Back spasms were not incurred in or aggravated by active 
service, nor may any back condition be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

 5.  A neck disorder was not incurred in or aggravated by 
active service, and a neck disorder may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

6.  The criteria for an initial disability rating greater 
than 10 percent for dizziness have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002 and Supp. 2006); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2006).

7.  The criteria for a compensable disability for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. § 1155, 5107, (West 2002 and Supp. 2006); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2006).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999) see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Bilateral hearing loss

In an addendum attached to his VA Form 9 dated May 2005, 
Appeal To Board Of Veterans' Appeals, the veteran argued that 
since service connection was granted for tinnitus as a result 
of noise exposure during service, he is entitled to service 
connection for hearing loss caused by the same noise 
exposure.  The veteran reported that he was frequently 
exposed to gun fire from the 5 inch guns aboard Navy ships.  
In addition, he reported that he was stationed at a beach 
communications site where ships, tanks, jeeps and other 
extremely loud vehicles were unloaded.  He also reported that 
he was exposed to loud noise including gunfire and explosions 
during his basic training.  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.   

Here, the veteran currently has bilateral hearing loss of a 
level that is considered a disability under 38 C.F.R. 
§ 3.385.  This is clearly shown in the September 2004 VA 
audiological examination report.  What is not shown by this 
examination report, or, unfortunately, by any other medical 
evidence in the veteran's claims file, is a link between the 
veteran's period of service and his current bilateral hearing 
loss.   

While the veteran's service medical records are absent 
evidence that he was diagnosed with bilateral hearing loss or 
any type of ear disorder during service, the veteran's Report 
Of Medical History upon entry indicates that the veteran 
checked the box that indicated the he has had, or currently 
has, ear, nose, or throat trouble.    

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).


The veteran's Report of Medical History filled out in 
conjunction with the December July 1952 entrance examination 
report shows that the veteran indicated that he has, or has 
had, ear, nose, or throat trouble; however, there is no 
indication from the entrance examination that he was 
suffering from a chronic ear, nose, or throat problem upon 
entry into service.  In fact, the July 1952 enlistment 
examination report indicates that the veteran's hearing was 
reported to be normal on whispered voice testing.  There was 
also no indication of an ear, nose, or throat abnormality 
noted in the July 1952 entrance examination report which 
could be attributed to bilateral hearing loss.  Accordingly, 
the Board finds that the veteran is entitled to the 
presumption of soundness as to a hearing loss disorder, and 
there is no clear and unmistakable evidence of record to 
rebut that presumption.  Without medical documentation that 
the veteran was diagnosed with bilateral hearing loss at 
entry into active military service or some other objective 
evidence to indicate that that the veteran had suffered 
bilateral hearing loss before entry, the Board has no basis 
upon which to reach a conclusion that he entered service with 
a preexisting pathology.  38 C.F.R. § 3.304(b)(2); see Miller 
v. West, 11 Vet. App. 345, 348 (1998) (A bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness).  

The veteran's service medical records do not indicate that he 
was ever diagnosed with bilateral hearing loss during service 
or that he had experienced any problems with his hearing or 
any other ear abnormality.  In fact, the June 1956 separation 
examination report indicates that the veteran's hearing was 
normal.  Consequently, the Board finds that there is no 
evidence in the veteran's service medical records that he was 
diagnosed with bilateral hearing loss during his period of 
military service. 

While the veteran contends his hearing loss began during 
service, the veteran's service records do not corroborate 
noise exposure.  Satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of such if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  While the veteran's DD Form 214 verified that he 
served in the U.S. Navy and that he was an ordinary Seaman, 
there is no evidence in the veteran's claims file that he 
participated in combat.  None of the veteran's military 
awards or citations indicate that he, or his ship, took part 
in combat related activities.  In light of the fact that 
there is no evidence in the veteran's claims file that he 
participated in combat, the Board finds that the combat 
presumption is not applicable to his claim.  See 38 U.S.C.A. 
§ 1154(b).  

After reviewing the medical evidence of record, the Board 
finds that the veteran's post-service medical records do not 
indicate that the veteran was diagnosed or treated for 
bilateral hearing loss until many years after service.  In 
fact, the medical evidence of record indicates that the 
veteran was tested for bilateral hearing loss in a January 
1991 audiology examination conducted at Bishop Clarkson 
Memorial Hospital, more than 30 years after he was discharged 
from military service.  The January 1991 examination report 
is the earliest audiological examination report of record 
that indicated that the veteran has bilateral hearing loss.  
Consequently, there is no presumption that the veteran's 
bilateral hearing loss was incurred during service because 
his hearing loss was not diagnosed within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§3.307, 3.309.  

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See  
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Board concludes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is not persuasive.  That is, there are 
extensive medical records in the file concerning medical 
treatment received since 1963, but no complaints of hearing 
loss are shown until 1991.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  While the Board acknowledges that the veteran is 
competent to provide evidence of his own experience, the fact 
that he did not complain of hearing problems within the first 
3 decades after separation from service weighs heavily 
against the claim he now makes that he has had problems ever 
since.  The Board has "the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).    


Regardless, even if the Board were to accept the veteran 
statements that he has experienced hearing loss since his 
period of military service, the provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there must be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The medical evidence 
of record does not support a finding that the veteran's 
current hearing loss is related to service.  

The September 2004 VA audiological examination report 
indicates that the veteran's bilateral hearing loss is not 
causally related to his period of military service.  The 
examiner who conducted the September 2004 examination 
reported that the veteran has a mild to severe to moderate 
loss in the right ear from 1500 to 8000 Hz.  The examiner 
also reported that the left ear has mild to severe loss from 
500 to 8000 Hz.  Word recognition was 70 percent in the right 
ear and 80 percent in the left ear.  After reviewing the 
veteran's claims file and the medical evidence of record, the 
examiner opined that based on the veteran's report of minimal 
noise exposure in the service that it is not likely his 
hearing loss is the result of his military service.  A 
subsequent VA medical opinion report dated November 2004 
indicates that a VA Otolaryngologist opined that the 
patient's hearing loss is not due to the ear fungus that the 
patient states that he had contracted during his military 
service in Guam.    

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's bilateral 
hearing loss to in-service acoustic trauma or any other 
aspect of service, service connection must be denied. 

On review of the evidence, the only link between the 
veteran's condition and service comes from the veteran 
himself.  While the veteran may believe that he has hearing 
problems that were caused by noise exposure during his period 
of military service or due to ear fungus that he says he 
contracted during service, he is a layperson and has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss in service or for 
many years thereafter.  Furthermore, the preponderance of the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's period of military service.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). 

Ear fungus

In an addendum attached to his VA Form 9 dated May 2005, 
Appeal To Board Of Veterans' Appeals, the veteran argued that 
he developed an ear disorder while he was stationed in Guam.  
The veteran explained that he still has an ear disorder and 
that it has bothered him since he was discharged from the 
military.  According to the veteran, although the recent 
examination failed to diagnose an ear disorder, the problem 
"comes and goes," and it had cleared during his last exam.  
The veteran reported that he experiences problems related to 
an ear condition for approximately nine months out of the 
year.  

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that the medical evidence of 
record does not indicate the presence of a current ear 
disability related to ear fungus.  The Board notes the 
November 2004 examination did not indicate the presence of a 
chronic bilateral ear disorder.  However, previous VA 
outpatient treatment records indicate the presence of  
"Otitis externa."  While it is unclear as to whether the 
veteran has a recurrent bilateral ear disorder, no medical 
professional has ever related the veteran's purported ear 
disorder to the veteran's period of military service.  

As noted above, the veteran's service medical records do not 
show complaints or findings for an ear disorder during 
service.  The veteran's entrance examination in July 1952 and 
separation examination in June 1956 are negative for 
complaints or findings of a bilateral ear disorder.  
Consequently, there is no evidence of the in-service 
occurrence of a bilateral ear disorder.

The veteran's post service medical records do not indicate 
that the veteran was treated for an ear disorder until almost 
15 years after he was discharged from active military 
service.  While a private outpatient medical treatment record 
from the Ainsworth Family Clinic dated March 1972 indicates 
that the veteran's doctor noted the veteran's reported 
treatment for a fungus condition in his ears during service 
in Guam in 1954, the examiner did not relate any ear problems 
that he was having at that time to service.  The Board notes 
that the handwritten record is unclear (hard to read) as to 
whether the veteran was actually experiencing an ear disorder 
or infection at that time, but it appears the ENT examination 
was "OK." 

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of Buchanan, supra, , the Board concludes that the 
lay evidence presented by the veteran concerning his 
continuity of symptoms after service is not persuasive.  That 
is, there are extensive medical records in the file 
concerning medical treatment received since 1963, but no 
complaints of an ear disorder are shown during the initial 15 
years post service.  See Maxson, supra.  While the Board 
acknowledges that the veteran is competent to provide 
evidence of his own experience, the fact that he did not 
complain of any ear fungus or problems within the first 15 
years after separation from service weighs heavily against 
the claim he now makes that he has had problems ever since.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden, supra. 

Regardless, even if the Board were to accept the veteran 
statements that he has experienced ear fungus or symptoms 
such as itching since his period of military service, the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there must be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage, supra.  

A VA outpatient audiology consultation treatment note dated 
July 14, 2004, indicates that the veteran was seen for 
hearing complaints and complaints of itchy, scaly ear canals.  
While the examiner noted that the hearing complaints and 
itchy, scaly ear canals were possibly related to old military 
ear fungus, the examiner never concluded that these 
conditions were indeed related to an ear disorder contracted 
in service.  A subsequent VA outpatient treatment note by an 
ear, nose, and throat (ENT) specialist on the same day 
indicates that the veteran was diagnosed with: "Otitis 
externa, dermatitis type, stable at this time."  The 
examiner found that the skin in the right external auditory 
canal was in good repair without any scaling, erythema, or 
debris.  The examiner did note that the left external 
auditory canal does have a mild amount of maceration.  
However, there was no injection or swelling of the external 
auditory canal.  "The left TM appears to be within normal 
limits."   

The November 2004 VA examination report did not indicate the 
presence of a bilateral ear disorder.  The examiner noted 
that the veteran reported that he had developed an ear fungus 
while he was in Guam and was given ear drops that made it 
better.  He said that this fungus would affect both of his 
ears.  He felt that his "balance was off" and that this was 
especially bad when he was lying in bed and became better if 
he touched the ground or simply stood up.  The veteran 
reported that he has been on ear drops 6-7 times since his 
exit from service.  The examiner also noted that the veteran 
was currently taking Tobrex drops for his itching ears which 
he had used one month ago.

The examiner who conducted the November 2004 VA examination 
did not diagnose the presence of a bilateral ear disorder.  
Upon examination of the ears, the examiner found that the 
veteran's mastoids are normal bilaterally.  There was no 
erythema or tenderness.  His external ears and pinnae were 
normal bilaterally.  The left tympanic membrane was normal 
with all landmarks clearly visualized.  While the examiner 
noted that the right tympanic membrane has some erythema and 
tympanosclerosis anteriorly and superiorly, the examiner did 
not note the current presence of an ear fungus condition.  
The examiner opined: "In light of the patient's history, I 
feel that the patient's hearing loss is not due to the ear 
fungus that the patient states he had while he was in 
military service in Guam." 

While the veteran, the veteran's wife, and the veteran's 
representative alleges that the veteran has had 
symptomatology related to an ear disorder that spans over 
fifty years, the statements of the veteran and his 
representative as to medical diagnosis and/or causation in 
this matter are not competent evidence.  Espiritu, 2 Vet. 
App. at 492 (1992).   

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's claimed 
current condition to service, service connection must be 
denied. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz, 274 F.3d at 1361.

Nervous Disorder

In an addendum attached to his VA Form 9 dated May 2005, 
Appeal To Board Of Veterans' Appeals, the veteran reported 
that while in service he was frequently nervous and anxious 
as a result of the stress associated with combat.  He 
reported that the stress and anxiety experienced by him could 
have caused the physical problems that he reported during 
service such as stomach problems and dizziness.  The veteran 
noted that his service medical records indicate that his 
stomach problems could have been caused by psychological 
anxiety and stress.

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that the medical evidence of 
record does not indicate the presence of a current nervous 
condition.  

While the veteran's service medical records indicate that he 
was treated in service for intermittent upper abdominal pain 
which was attributed to a "psychogenic GI reactor," the 
veteran's service medical records do not indicate that he was 
diagnosed with a psychiatric disorder during his period of 
military service.  The veteran's entrance examination report 
dated July 1952 was negative for complaints or findings of a 
psychiatric disorder upon entry into military service.  In 
addition, the veteran's separation examination dated June 
1956 did not reveal the presence of a chronic psychiatric 
disorder upon discharge from service.

The April 1956 service medical treatment note indicates that 
the veteran had experienced symptomatology related to a 
"Psychogenic GI reactor."  The examiner reported that he 
had been experiencing abdominal pain pains since October 
1955.  He reported that he experienced symptoms such as 
"dizziness and feeling like he was going to pass out."  The 
examiner who conducted the April 17, 1956, examination noted 
that he felt that the veteran is probably a "Psychogenic GI 
reactor."  The examiner reported that the veteran was not 
too happy in service and will leave in about three months.  A 
subsequent note dated April 30, 1956, indicates that the GI 
series conducted on the veteran was negative for hernia, 
stomach, or duodenal disease.  Small bowel pattern was 
normal.  The examiner concluded that the veteran's symptoms 
were due to a psychogenic GI reaction. 

In light of the fact that a psychiatric disorder was not 
diagnosed during the veteran's period of military service and 
in view of the fact that the veteran's separation examination 
in June 1956 did not reveal the presence of a psychiatric 
disorder, the Board finds that the medical evidence does not 
reveal the onset of a chronic psychiatric condition during 
the veteran's period of military service.

While the veteran's post-service medical records indicate 
that the veteran probably had some nervousness in a March 
1972 treatment note from the Ainsworth Family Clinic and 
tested positive during a depression screen in November 2001, 
(as indicated in the VA outpatient treatment note dated 
November 2001), there is no medical evidence of record that 
the veteran is currently suffering from a current psychiatric 
disorder or that such a disorder has ever been diagnosed.  In 
addition, neither the veteran nor his representative has 
indicated that there is medical evidence that the veteran has 
a psychiatric disorder.  In short, no medical opinion or 
other medical evidence has been presented to show that the 
veteran currently has a psychiatric disorder.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu, supra; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom, 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of a psychiatric disorder, 
there is no basis for the grant of service connection for 
such disability.  A medical diagnosis of a current disability 
is the cornerstone of a claim for VA disability benefits.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer, supra at 225.  In Brammer, it was noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where disability is 
present.  See also Gilpin, supra, (Service connection may not 
be granted unless a current disability exists).  The veteran 
does not currently have a diagnosis of a psychiatric 
disorder.  The Court has held that there can be no valid 
claim without proof of a present disability.  Rabideau, 
supra.

While the Board notes the veteran's belief and his wife's 
belief that he currently has a psychiatric disorder which is 
related to his period of service, they are not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu, supra.

Without a diagnosis of a psychiatric disorder, service 
connection can not be granted for this condition. The 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, and must be 
denied.

Back spasm

In an addendum attached to his VA Form 9 dated May 2005, 
Appeal To Board Of Veterans' Appeals, the veteran reported 
that he had several problems with his back while in the 
military which were caused by the physical demands associated 
with service.  

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that the medical evidence of 
record does not indicate the presence of a current back 
disorder.  The current VA outpatient treatment records show 
complaints of low back pain.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

However, since older medical evidence did show diagnoses of 
the types of spinal disorders which do not necessarily 
resolve, see discussion below, the Board will assume, for the 
sake of argument, that the veteran continues to have such 
back problems.

A private Operative Procedure report dated March 1974 from 
Jennie Emundson Memorial Hospital indicates that the veteran 
has a lower back disorder.  The report indicates that there 
was evidence of a defect noted at the L2 - L3 interspace 
which indicates the presence of degenerative disc disease and 
the presence of spondylolithisis of L5 or S-1.  While there 
is evidence that the veteran suffered (or suffers) from 
degenerative disc disease, the Board finds that the medical 
evidence of record does not indicate that the veteran had a 
chronic lower back disorder during his period of military 
service and the evidence of record also does not link the 
veteran's previously diagnosed degenerative disc disease to 
any aspect of military service.    

While the veteran's service medical records indicate that he 
was treated for a stiff neck in January 1955, the veteran's 
service medical records do not show complaints or findings 
for a lower back disorder during service.  The veteran's 
entrance examination report dated July 1952 and separation 
examination in June 1956 were both negative for any spine and 
musculoskeletal abnormalities.  In light of the fact that the 
veteran was not diagnosed with a lower back disorder during 
military service and in view of the fact that the veteran's 
separation examination did not indicate the onset of a lower 
back disorder, the Board finds that the medical evidence does 
not reveal the onset of a chronic low back condition during 
the veteran's period of military service.

While veteran's post-service medical records indicate that 
the veteran was first treated for neck pain in October 1963, 
the veteran's post-service medical records in the veteran's 
claims file indicates that the veteran was first diagnosed 
with a back disorder sometime in 1974, almost 2 decades after 
his period of military service.  An Outpatient And Emergency 
Record dated sometime in 1974 indicates that the veteran was 
diagnosed with a bruised back, sustained by falling against a 
tool box.  A private Operative Procedure report from the 
Jennie Edmundson Memorial Hospital dated March 1974 shows 
that there was evidence of a defect noted at the L2 - L3 
interspace which indicates the presence of degenerative disc 
disease and the presence of spondylolithisis of L5 or S-1.  
Because the veteran was not diagnosed with arthritis within 
one year of separation of service, there is no presumption 
that the back disorder was incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§3.307, 3.309.    

While subsequent VA records indicate that the veteran had 
experienced pain associated with a lower back disorder, none 
of these records indicate that there is a causal nexus 
between any current lower back condition and service.  In 
addition, the evidence of record does not indicate that the 
veteran has experienced continuity of symptomatology after 
service.

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of Buchanan, supra, , the Board concludes that the 
lay evidence presented by the veteran concerning his 
continuity of symptoms after service is not persuasive.  The 
veteran claims that he has had problems with his back since 
his period of military service which were caused by the 
physical demands associated with service.  However, the 
medical evidence in the file simply does not support such a 
proposition.  The veteran's post-service medical records in 
the veteran's claims file first indicate that the veteran 
experienced symptoms of a low back disorder in 1974.  
None of the extensive medical records in the file concerning 
medical treatment received since 1963, including several 
complaints related to the neck, show any complaints of low 
back problems.  See Maxson, supra.   In fact, the 1968 
orthopedic examination report concerning the cervical spine 
did not indicate that the veteran had a history of low back 
problems.  While the Board acknowledges that the veteran is 
competent to provide evidence of his own experience, the fact 
that he did not complain of back pain within the first 18 
years after separation from service weighs heavily against 
the claim he now makes that he has had problems ever since.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden, supra. 

Regardless, even if the Board were to accept the veteran 
statements that he has experienced back pain since his period 
of military service, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there must 
be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, supra.  
However, no medical professional has ever provided an opinion 
that he his current back problems are related to his period 
of military service. The Board must rely on the medical 
evidence of record.  Without any such evidence linking the 
veteran's claimed current condition to service, service 
connection must be denied. 

The Board has considered statements from the veteran.  While 
he may believe that his current condition is the result of 
military service, his testimony amounts to that of a lay 
person.  A lay person has no competence to offer a medical 
opinion in that regard.  Espiritu, 2 Vet. App. at 492. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz, 274 F.3d at 1361.

Neck Condition

In an addendum attached to his VA Form 9 dated October 2005, 
Appeal To Board Of Veterans' Appeals, the veteran reported 
that he consistently suffered from neck pain during and after 
his time in service.  However, he reported that that he just 
lived with the condition and did not seek any further 
treatment, until much later after discharge.  The veteran 
explained that this accounts for the absence of a coherent 
medical history regarding his neck condition.  According to 
the veteran, his neck condition emerged in service and it 
continues to bother him until this day.

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that the medical evidence of 
record does indicate the presence of a neck disorder.

The July 2005 VA orthopedic examination report indicates that 
the veteran has chronic strain of the cervical spine and 
degenerative disc disease of the cervical spine.  
Consequently, the veteran does have a current cervical spine 
disorder.  However, the medical evidence of record does not 
indicate that the veteran's cervical spine condition is 
related to his period of military service.  

While the veteran's service medical records indicate that he 
was treated for a stiff neck in January 1955, the veteran's 
service medical records do not show complaints or findings 
for a chronic neck disorder during service.  The veteran's 
entrance examination report dated July 1952 and separation 
examination in June 1956 were both negative for spine and 
musculoskeletal abnormalities.  In light of the fact, that 
the veteran was not diagnosed with a chronic neck disorder 
during military service and in view of the fact that the 
veteran's separation examination did not indicate the onset 
of a chronic neck disorder, the Board finds that the medical 
evidence does not reveal the onset of a chronic neck disorder 
during the veteran's period of military service.

The veteran's post-service medical records first indicate 
that the veteran was treated for neck pain in October 1963, 
more than seven years after he was discharged from military 
service.  An outpatient treatment record from the Ainsworth 
Family Clinic, P.C., and dated August 1968 indicates that x-
rays revealed arthritis of the neck.  When Dr. Burney 
reviewed those x-rays in November 1968, he indicated that 
they showed early narrowing of C-5.  Because the veteran was 
not diagnosed with arthritis within one year of separation of 
service, there is no presumption that the back disorder was 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§3.307, 3.309.    

The veteran's outpatient medical records from the Ainsworth 
Family Clinic, P.C., from October 1963 to January 1983 
indicate that the veteran complained of neck pain, muscle 
spasms, and stiffness beginning in 1963.  As noted, it 
appears x-rays in August 1968 revealed arthritis of the neck.  
However, these records do not indicate the etiology of the 
veteran's neck disorder.

The Board notes that while an Orthopedic Examination report 
dated November 1968 by Dr. Burney indicated the diagnosis of 
an unstable cervical disc, the history provided by the 
veteran indicates that his neck pain started about three 
years earlier.  Dr. Burney reported that the veteran had had 
pain in the back of his neck intermittently, especially with 
strenuous activity such as wrestling, which probably began 
about three years after wrestling.  Dr. Burney explained that 
his last flare-up was in August 1968.  In addition, Dr. 
Burney noted that the veteran reported that he remembers 
being struck forcibly by a basketball on top of the head as a 
child.    

While VA outpatient treatment records indicate that the 
veteran was treated for pain associated with a cervical spine 
disorder, none of these records indicate that an opinion was 
rendered on the cause and etiology of the veteran's neck 
disorder until an opinion was rendered at the VA examination 
conducted in July 2005.  That opinion is discussed in more 
detail below.

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of Buchanan, supra, , the Board concludes that the 
lay evidence presented by the veteran concerning his 
continuity of symptoms after service is not persuasive.  The 
veteran claims that he has had problems with his back since 
his period of military service which were caused by the 
physical demands associated with service.  However, the 
medical evidence in the file simply does not support such a 
proposition.  Although the veteran's has clearly sought 
treatment for neck problems since 1963, seven years after 
service, he never once reported a medical history of neck 
pain since service or of incurring any type of neck injury 
during service.  In fact, in 1968 he dated onset of worsening 
of the cervical pain to three years earlier.  Surely if the 
veteran had incurred continuous neck problems associated with 
his period of military service he would have reported this 
during the November 1968 examination.  He did not.

However, even if the Board were to accept the veteran 
statements that he has experienced neck pain since his period 
of military service, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there must 
be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, supra.  
However, no medical professional has ever provided an opinion 
that his current neck disorder is related to his period of 
military service.

The examiner who conducted the July 2005 VA examination 
indicates that it is less likely than as not that the 
veteran's current neck condition is the result of military 
service.  The July 2005 VA examination report indicates that 
the examiner noted that there is only a single entry in the 
veteran's service medical records which show treatment for a 
minor type of neck condition.  The examiner indicated that 
the condition required no more than heat lamp treatments.  
The examiner opined:

...The reality is, it appears as though the 
veteran has not had significant medical 
care for [his] cervical spine at any 
point with the VA.  Additionally, there 
is no evidence of record on today's 
examination to indicate that he said 
[had] any medical care or treatment for 
his neck since his release in 1956.  
Based on the lack of chronology and the 
absence of a coherent medical history to 
indicate that is the continuation of the 
same condition on active duty...the 
veteran's current neck condition is less 
likely than not caused by or a result of 
the service incurred complaints as 
annotated in his service medical records. 

The Board notes that while the examiner did not mention the 
fact that the veteran had received treatment for a neck 
disorder seven years after service, the examiner's opinion is 
still valid because it was based on the fact that there was a 
significant period of time between service and the first 
medical record that indicated the veteran had experienced 
symptomatology related to a neck or cervical spine disorder.  
Although the examiner was under the impression that the 
veteran's post-service medical records did not show that he 
had received any medical care or treatment since his release 
from service, the veteran's post-service medical records do 
reveal that he did experience symptomatology related to a 
neck disorder seven years after his discharge from his period 
of military service.  Because there is a significant amount 
of time between the veteran's period of military and the 
first indication on the record that he had experienced 
symptomatology related to a cervical spine disorder, the 
Board finds the examiner's opinion is still persuasive and 
based on the same rationale.  Even if the Board were to 
discount the July 2005 VA opinion, there is still no medical 
evidence of record that links the veteran's current neck 
disorder to his period of military service.    

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's claimed 
current condition to service, service connection must be 
denied.  The Board has considered statements from the 
veteran.  While he may believe that his current condition is 
the result of an in-service neck injury, his testimony 
amounts to that of a lay person.  A lay person has no 
competence to offer a medical opinion in that regard.  
Espiritu, 2 Vet. App. at 492. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz, 274 F.3d at 1361.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial rating assigned to the 
veteran's disability upon awarding service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson, 12 
Vet. App. at 119.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

Dizziness

In an addendum attached to his VA Form 9 dated October 2005, 
Appeal To Board Of Veterans' Appeals, the veteran argued that 
he believes that a higher rating is warranted because he 
suffers from occasional staggering.  According to the 
veteran, the fact that he suffers from occasional staggering 
is verified by his wife's statement that reports: "During 
and since his service years he has had and continued to have 
dizzy spells, imbalance, and nervousness."  In essence, the 
veteran claims that the symptomatology related to his 
disorder warrants a higher disability rating.  

The Board finds that the medical evidence of record does not 
substantiate an initial disability rating in excess of 10 
percent at any time from the date of service connection to 
the present for dizziness.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (2006).  

Under Diagnostic Code 6204 (Peripheral vestibular disorders), 
a maximum 30 percent rating is assigned for dizziness and 
occasional staggering, while a 10 percent rating is assigned 
for occasional dizziness.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.
 
In this instance, the objective medical evidence of record 
supports the assignment of a 10 percent disability rating, 
but no higher.  There is no objective medical evidence of 
record that indicates that the veteran experiences dizziness 
and occasional staggering.

While a private outpatient treatment note dated March 1972 
from the Ainsworth Family Clinic indicates that the veteran 
reported that he started getting dizzy and felt like passing 
out after he had contracted fungus in the ears in Guam in 
1954, the veteran did not report that he experienced 
occasional staggering along with the dizziness.  

VA outpatient treatment notes and the VA examination reports 
of record do not indicate that the veteran currently 
experiences occasional episodes of staggering.  Although a 
July 2004 outpatient audiology consultation note indicates 
that the veteran had experienced bed spins in Guam, he denied 
the onset of tinnitus and dizziness.  The September 2004 VA 
audiology examination report indicates that the veteran 
reported that he experiences occasional dizziness now, but 
reported that the dizziness was bad while he was in the 
service.  At the November 2004 VA ear, nose, and throat 
examination, the veteran reported that when he was in the 
service that he developed ear fungus that affected both of 
his ears.  He reported that his "balance was off" and that 
this was especially bad when he was lying in bed and became 
better if he touched the ground and simply stood up.  Neither 
the September 2004 VA examination report nor the November 
2004 VA examination report indicated that the veteran has 
experienced occasional episodes of staggering.

The July 2005 VA examination report indicates that the 
veteran experiences some dizziness.  He stated that it lasts 
anywhere from one to six hours, and occurs every few days or 
so.  The examiner noted that a prior ENT consult dated 
October 2004 did not specifically establish a diagnosis 
related to his dizziness.  The veteran stated that his upset 
stomach has given rise to his dizziness.  The veteran's 
spouse who was at the examination states that the veteran's 
dizziness is secondary to his ear condition.  The examiner 
found that the veteran's dizziness was of an undetermined 
etiology which was related to the symptoms that he 
experienced during military service.  The examiner did not 
find that the veteran experienced occasional staggering as a 
result of the dizziness that he experiences.  In fact, the 
record is devoid of evidence that the veteran experiences 
staggering as a result of any medical condition.  

While an October 2005 statement indicates that the veteran's 
wife reports that since his period of service he has had, and 
continues to have dizzy spells, imbalance, and nervousness, 
there is no objective evidence that the veteran occasionally 
staggers as a result of his service-connected condition.

In light of the fact that there is no objective evidence that 
the veteran experiences dizziness and occasional staggering, 
an initial rating in excess of 10 percent is not warranted 
pursuant to Diagnostic Code 6204.  38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2006).  

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned all manifestations of the service-connected 
disability is reasonably raised in the record and is 
inextricably intertwined with the claim for a higher rating 
before the Board.  Accordingly, consideration will be given 
to whether any separate evaluations should be assigned under 
other applicable Diagnostic Codes.  See Esteban, supra; 38 
C.F.R. § 4.14 (2006).

The Board has reviewed whether the medical evidence of record 
warrants a separate compensable disability rating under the 
Diagnostic Codes for rating diseases of the ear.  Since the 
findings on the exams do not include chronic suppurative 
otitis media, mastoiditis or cholesteatoma (or any 
combination), chronic nonsuppurative otitis media with 
effusion, Otosclerosis, peripheral vestibular disorders, 
meniere's syndrome, loss of auricle, malignant neoplasm of 
the ear, benign neoplasms of the ear, chronic otitis externa, 
perforation of the tympanic membrane, Diagnostic Codes 6200-
6211 are not for application.  38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6211.    

There have been no periods of time, since the effective date 
of service connection, during which a disability rating in 
excess of 10 percent has been warranted; thus "staged 
ratings" are not warranted.  See Fenderson, 12 Vet.App. at 
119.  The preponderance of the evidence is against the claim 
for an initial rating in excess of 10 percent for dizziness 
and the claim is denied.  The benefit of the doubt doctrine 
is not for application because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 49.

Gastroesophageal reflux disease

In an addendum attached to his VA Form 9 dated October 2005, 
Appeal To Board Of Veterans' Appeals, the veteran argued that 
he believes that a higher rating is warranted because he 
reports symptoms of chronic indigestion with heartburn, which 
may include at times dysphagia, pyrosis and regurgitation.  
In essence, the veteran claims that the symptomatology 
related to his disorder warrants a higher disability rating.  

The veteran is currently assigned a noncompensable disability 
rating for hiatal hernia under Diagnostic Code (DC) 7346.  
Under Diagnostic Code 7346, a 30 percent rating for hiatal 
hernia requires persistent recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).

Since the effective date of service connection, the veteran's 
VA outpatient treatment records, VA examination reports, and 
private records do not indicate that the veteran has 
experienced two or more of the following symptoms: persistent 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

At the July 2005 VA examination, the veteran reported that he 
has had problems with chronic indigestion and heartburn ever 
since he was on active duty.  He also indicated that he was 
never specifically treated for a stomach condition while he 
was on active duty; however, he did recall that he had had an 
upper GI series while he was on active duty.  He also 
explained that once he entered into VA care he was provided 
with omeprazole.  According to the veteran, he is continuing 
to take omeprazole on an as needed basis and this has helped 
his indigestion quite a bit.  

Upon examination, the examiner who conducted the July 2005 VA 
examination diagnosed the veteran as having gastroesophageal 
reflux disease.  The examiner noted that the veteran reported 
that abdominal pain and discomfort along with dizziness were 
severe until 1963.  The veteran stated that at some point the 
symptomatology seemed to reduce somewhat and never returned 
to that severe degree.  The veteran primarily complained that 
he has experienced chronic indigestion and heartburn ever 
since he was on active duty.  He states that he takes 
omeprazole anywhere from three to five days a week.  The 
examiner did not indicate that the veteran experiences 
persistent recurrent epigastric distress with dysphagia 
(difficulty swallowing), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

While the medical evidence of record indicates that the 
veteran experiences pyrosis (heartburn) and chronic 
indigestion, there is no medical evidence of record that he 
suffers from persistent recurrent epigastric distress with 
dysphagia (difficulty swallowing), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Consequently, the 
symptomatology associated with the veteran's gastroesophageal 
reflux disease does not warrant a compensable disability 
rating pursuant to Diagnostic Code 7346.  

In light of the fact that the veteran does not experience 
symptomatology which could be rated under any other 
applicable Diagnostic Code on account of his service 
connected disability, a separate evaluation under another 
Diagnostic Code is not warranted.

There have been no periods of time, since the effective date 
of service connection, during which a compensable disability 
rating has been warranted; thus "staged ratings" are not 
warranted.  See Fenderson, 12 Vet.App. at 119.  The 
preponderance of the evidence is against the claim for a 
compensable rating for gastroesophageal reflux disease and 
the claim is denied.  The benefit of the doubt doctrine is 
not for application because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. at 49.

III. Veterans Claims Assistance Act
  
With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letter dated July 2004 fully satisfied the duty to notify 
provisions for the veteran's claims for entitlement to 
service connection for bilateral hearing loss, a nervous 
disorder, back spasms, and ear fungus.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter dated June 2005 fully 
satisfied the duty to notify provisions for the veteran's 
increased rating claims for his service-connected 
gastroesophageal reflux disease and dizziness, and the June 
2005 letter satisfied the duty to notify provisions for his 
claim for entitlement to service connection for a neck 
condition.  Id.  These letters were sent prior to initial 
adjudication of the veteran's claims.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The July 2004 and June 
2005 letters told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

With respect to the dizziness and gastrointestinal claims, 
those appeals stem from the original grant of service 
connection, and the June 2005 notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating.  
However, once service connection is granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied; no 
further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007);
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
2005 letter provided the veteran with actual knowledge that 
evidence establishing the severity of his disability was 
required.  In addition to providing the general notice laid 
out in Pelegrini II, the letter told the veteran specifically 
requested that he identify all evidence of any post-service 
treatment for these conditions. Thus, he was aware of exactly 
what information and evidence was needed to show a higher 
rating was warranted.  Such notice is sufficient to satisfy 
the duty to notify in claims for increased ratings.  Cf. 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006) (where the notice of the need for evidence showing 
an increased disability without providing the applicable 
ratings provisions was sufficient for VCAA notice 
requirements).  He is also represented by a private attorney 
well versed in the adjudication of VA compensation claims.

As the Board concludes above that the preponderance of the 
evidence is against the veteran's service connection claims, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Since the RO assigned a 10 percent disability rating for 
dizziness and a noncompensable disability rating for 
gastroesophageal reflux disease, the disability ratings at 
issue here for the veteran's service-connected disabilities, 
and the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private records have been obtained, to 
the extent requested and available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA audiology examinations in 
September 2004 and November 2004 for his claims for service 
connection for bilateral hearing loss and an ear disorder.  
The veteran was also afforded a VA examination in July 2005 
for his claim for service connection for a neck disorder.  In 
addition, the veteran underwent a VA examination in July 2005 
for claims for an increased disability rating for his 
service-connected gastroesophageal reflux disorder and 
dizziness.  38 C.F.R. § 3.159(c)(4).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  These examinations provide 
thorough and adequate information upon which to base a 
decision and are supported by VA outpatient treatment 
records.

As to the back spasm issue, the only direct evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (holding 
that some evidence of an in-service event, injury, or disease 
is required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in- service event, injury, 
or disease.). See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)).

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
Board concludes an examination is not needed for the 
veteran's nervous disorder because there is no competent 
evidence of current disability.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied

Entitlement to service connection for ear fungus is denied.

Entitlement to service connection for a nervous disorder is 
denied.

Entitlement to service connection for back spasms is denied.

Entitlement to service connection for a neck disorder is 
denied.  

Entitlement to an initial disability rating in excess of 10 
percent for dizziness is denied.

Entitlement to an initial compensable disability rating for 
gastroesophageal reflux disease is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


